  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


NEAUTHOR ROBINSON,                  )
                                    )
     Petitioner,                    )
                                    )          CIVIL ACTION NO.
     v.                             )           1:16cv515-MHT
                                    )                (WO)
UNITED STATES OF AMERICA,           )
                                    )
     Respondent.                    )

                               OPINION

    Pursuant to 28 U.S.C. § 2255, petitioner Neauthor

Robinson filed this lawsuit seeking habeas relief as to

his conviction and sentence for using or brandishing a

firearm during a crime of violence, in violation of 18

U.S.C.    § 924(c).      The   parties     agree,     and   the   court

finds, that the habeas petition should be granted as to

Robinson’s    § 924(c)    conviction       and    sentence,       first,

based on the United States Supreme Court’s holding in

United States v. Davis, 139 S. Ct. 2319 (2019) that the

residual     clause      of    18       U.S.C.      § 924(c)(3)      is

unconstitutionally        vague;         and      second,     because

petitioner’s    underlying      conviction       of   kidnapping      in
violation of 18 U.S.C. § 1201(a) does not qualify as a

“crime   of   violence”   under   the   elements   clause   of

§ 924(a)(3), see United States v. Lewis, 115 F.3d 1531,

1535 (11th Cir. 1997); United States v. Gillis, ---

F.3d ---, 2019 WL 4383203 (11th Cir.      Sept. 19, 2019).

    An appropriate judgment will be entered.

    DONE, this the 30th day of September, 2019.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
